DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 13 November 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the limitation “the interior heat transfer column being a continuous, unobstructed opening having no structural connection extending across the continuous, unobstructed opening that connects one of the plurality of interconnected heat sinks to another one of the plurality of interconnected heat sinks” is not supported by the specification as filed.  No mention is made in the text as to the opening in the heat transfer column being unobstructed in any embodiment, and the drawing depict an opening that is neither continuous nor unobstructed.  As shown in Figs. 12-13 the opening in the interior heat transfer column of the application is neither continuous nor unobstructed.  In addition to the main central opening there are also smaller openings between the interlaced heat sink fins which are discontinuous from the main central opening (see Figs. 12-13).  There are also a large number of obstructions inside the heat transfer column including the four brackets used to attach each of the heat sinks to mounting plate 415, wires, and bolts, all of which are .
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 11-17, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-17, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
With respect to claim 1:	the limitation “the interior heat transfer column being a continuous, unobstructed opening having no structural connection extending across the continuous, unobstructed opening that connects one of the plurality of interconnected heat sinks to another one of the plurality of interconnected heat sinks” is not supported by the specification as filed.  No mention is made in the text as to the opening in the heat transfer column being unobstructed in any embodiment, and the drawing depict an opening that is neither continuous nor unobstructed.  As shown in Figs. 12-13 the opening in the interior heat transfer column of the application is neither continuous nor unobstructed.  In addition to the main central opening there are also smaller openings between the interlaced heat sink fins which are discontinuous from the main central opening (see Figs. 12-13).  There are also a large number of obstructions inside the heat transfer column including the four brackets used to attach each of the heat sinks to mounting plate 415, wires, and bolts, all of which are shown in Figs. 12-13, and mounting plate 415 (which is not disclosed as having a hole in it (see Fig. 9), meaning that it completely obstructs the opening).
Claims 2-7 inherit the deficiency of claim 1.
With respect to claim 11:	the limitation “the interior heat transfer column being a continuous, unobstructed opening having no structural connection extending across the continuous, unobstructed opening that connects one of the plurality of interconnected heat sinks to another one of the plurality of interconnected heat sinks” is not supported by the specification as filed.  No mention is made in the text as to the opening in the 
Claims 12-17 inherit the deficiency of claim 11.
With respect to claim 21:	the limitation “the interior heat transfer column being a continuous, unobstructed opening having no structural connection extending across the continuous, unobstructed opening that connects one of the plurality of interconnected heat sinks to another one of the plurality of interconnected heat sinks” is not supported by the specification as filed.  No mention is made in the text as to the opening in the heat transfer column being unobstructed in any embodiment, and the drawing depict an opening that is neither continuous nor unobstructed.  As shown in Figs. 12-13 the opening in the interior heat transfer column of the application is neither continuous nor unobstructed.  In addition to the main central opening there are also smaller openings between the interlaced heat sink fins which are discontinuous from the main central opening (see Figs. 12-13).  There are also a large number of obstructions inside the heat transfer column including the four brackets used to attach each of the heat sinks to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-5, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrius et al. (US 2013/0294077 A1) in view of Pickard et al. (US 2011/0089830 A1).
With respect to claim 1:	Gabrius teaches “an assembly (10), comprising: a plurality of interconnected heat sinks (20) arranged into a tubular unit (16; see Figs. 3a-3f), each of the plurality of interconnected heat sinks comprising a body (22) having a set of fins (24) arranged in a fanned configuration and extending radially from the body (see Fig. 3b), wherein the set of fins are interlaced with another set of fins of an adjacent one of the plurality of interconnected heat sinks (see Fig. 3a), wherein the bodies and the set of fins of the plurality of interconnected heat sinks define an interior heat transfer column (see Fig. 3d), the interior heat transfer column being a continuous, unobstructed opening having no structural connection extending across the continuous, unobstructed opening that connects one of the plurality of interconnected heat sinks to another one of the plurality of interconnected heat sinks (see Fig. 3d), one or more light emitting diodes (12) mounted onto at least a portion of the plurality of interconnected heat sinks (see Fig. 5a)”. 
Gabrius does not teach the set of fins radiating heat into the interior heat transfer column, further wherein at least one of the set of fins of each of the plurality of interconnected heat sinks terminates into the interior heat transfer column, and wherein tubular unit is positioned within a housing comprising an upper portion and a lower portion.
However, Pickard teaches the set of fins radiating heat into the interior heat transfer column (paragraph 293), further wherein at least one of the set of fins of each of the plurality of interconnected heat sinks terminates into the interior heat transfer 
It would have been obvious at the time the application was effectively filed to modify the assembly of Gabrius by adding one or more set of inwardly facing fins and a housing as taught by Pickard in order to provide more surface area for heat dissipation (Pickard paragraph 293) and to define a mixing chamber to mix the light from the LEDs (Pickard paragraph 296).
With respect to claim 2:	Gabrius does not teach “further comprising a mounting plate coupling the tubular unit to the lower portion of the housing, the plurality of interconnected heat sinks being directly coupled to an upper surface of the mounting plate”.
However, Pickard teaches “further comprising a mounting plate (412) coupling the tubular unit to the lower portion of the housing (see Fig. 6), the plurality of interconnected heat sinks being directly coupled to an upper surface of the mounting plate (see Fig. 6)”.
It would have been obvious at the time the application was effectively filed to modify the assembly of Gabrius by using the mounting plate of Pickard in order to allow airflow and provide isolation between circuitry in the lower portion of the housing and the LEDs (Pickard paragraph 298).
With respect to claim 3:	Gabrius does not teach “wherein the mounting plate couples to a legacy base of the lower portion of the housing”.

It would have been obvious at the time the application was effectively filed to modify the assembly of Gabrius by using the mounting plate of Pickard in order to allow airflow and provide isolation between circuitry in the lower portion of the housing and the LEDs (Pickard paragraph 298).
With respect to claim 4:	Gabrius does not teach “wherein the tubular unit extends normally from an upper surface of the mounting plate”.
However, Pickard teaches “wherein the tubular unit extends normally from an upper surface of the mounting plate (see Fig. 6)”.
It would have been obvious at the time the application was effectively filed to modify the assembly of Gabrius with the tubular unit orientation of Pickard in order to provide a mounting surface for the LEDs that allows a full 360 degrees of light (Pickard paragraphs 293-294)”.
With respect to claim 5:	Gabrius does not teach “wherein the mounting plate comprises tabs that interlock with receivers in a legacy base”.
However, Pickard teaches “wherein the mounting plate comprises tabs (414) that interlock with receivers (410) in a legacy base (see Fig. 6)”.
It would have been obvious at the time the application was effectively filed to modify the assembly of Gabrius with the interlocking tabs and receivers of Pickard in order to align the base and mounting plate (Pickard paragraph 302).
With respect to claim 21:	Gabrius teaches “an assembly (10), comprising: a plurality of interconnected heat sinks (20) arranged into a tubular unit (16; see Figs. 3a-
Gabrius does not teach the set of fins radiating heat into the interior heat transfer column, further wherein at least one of the set of fins of each of the plurality of interconnected heat sinks terminates into the interior heat transfer column; a mounting plate, wherein the plurality of interconnected heat sinks directly contact an upper surface of the mounting plate; and wherein tubular unit is positioned within a housing comprising an upper portion and a lower portion.
However, Pickard teaches the set of fins radiating heat into the interior heat transfer column (paragraph 293), further wherein at least one of the set of fins of each of the plurality of interconnected heat sinks terminates into the interior heat transfer column (paragraph 293); a mounting plate (412), wherein the plurality of interconnected heat sinks (420) directly contact an upper surface of the mounting plate (see Fig. 6); 
It would have been obvious at the time the application was effectively filed to modify the assembly of Gabrius by adding one or more set of inwardly facing fins, a mounting plate, and a housing as taught by Pickard in order to provide more surface area for heat dissipation (Pickard paragraph 293), in order to allow airflow and provide isolation between circuitry in the lower portion of the housing and the LEDs (Pickard paragraph 298), and to define a mixing chamber to mix the light from the LEDs (Pickard paragraph 296).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrius and Pickard as applied to claims 1, 2, and 5 above, and further in view of Patrick et al. (US 2010/0091495 A1).
With respect to claim 6:	Gabrius and Pickard teach “The assembly according to claim 5 (see above)”.
Gabrius and Pickard do no teach “wherein the mounting plate further comprises a second mounting plate that extends perpendicularly from an underside of the mounting plate, wherein a power source for the one or more light emitting diodes is located on the second mounting plate”.
However, Patrick teaches “wherein the mounting plate further comprises a second mounting plate that extends perpendicularly from an underside of the mounting plate (450), wherein a power source for the one or more light emitting diodes is located on the second mounting plate (455)”.

With respect to claim 7:	Gabrius and Pickard do not teach “wherein the second mounting plate is positioned inside a circular opening defined by the legacy base”.
However, Patrick teaches “wherein the second mounting plate is positioned inside a circular opening defined by the legacy base (Fig. 8)”.
It would have been obvious at the time the application was effectively filed to further modify the assembly of Gabrius in view of Pickard with the second mounting plate in the legacy base of Patrick in order to mount the LED’s drivers thereto (Patrick paragraph 49).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrius in view of Patrick.
With respect to claim 11:	Gabrius teaches “a method (method of making 10), comprising:Response - PAGE 3 of 12 the LED assembly (10) comprising: a plurality of interconnected heat sinks (20) arranged into a tubular unit (16), each of the plurality of interconnected heat sinks comprising a body (22) having a set of fins (24, 26) arranged in a fanned configuration and extending radially from the body (Fig. 3b), wherein the set of fins are interlaced with another set of fins of an adjacent one of the plurality of interconnected heat sinks such that adjacent ones of the plurality of interconnected heat sinks are only associated with one another due to the interlacing (see Fig. 3d); one or more light emitting diodes (12) 
Gabrius does not teach removing an upper portion of a housing of an acorn-shaped lighting fixture; removing legacy lighting components from the acorn-shaped lighting fixture; installing a light emitting diode (LED) assembly in place of the legacy lighting components; and replacing the upper portion of the housing.
However, Patrick teaches removing an upper portion of a housing of an acorn-shaped lighting fixture (implicit; transparent cover 810 surrounds the LED assembly (paragraph 71) and thus would necessarily have to be removed before installing the LED assembly); installing a light emitting diode (LED) assembly in place of the legacy lighting components (400), and replacing the upper portion of the housing (see Fig. 8) and suggests removing legacy lighting components from the acorn-shaped lighting fixture (paragraph 3).
It would have been obvious at the application was effectively filed for one of ordinary skill in the art to modify the method of Gabrius by installing LED assemblies in fixtures which previously held legacy light sources as Patrick suggests, which would require removing the old light sources, in order to achieve more efficient lighting compared to the old light sources (Patrick paragraph 3).
With respect to claim 12:	Gabrius does not teach wherein installing the LED assembly comprises securing a mounting plate of the LED assembly to a legacy base of the acorn-shaped lighting fixture.

It would have been obvious at the application was effectively filed for one of ordinary skill in the art to modify the method of Gabrius by using the mounting plate of Patrick in order to mount the LED assembly and associated drivers to the base (Patrick paragraph (60)”.
With respect to claim 13:	Gabrius does not teach “wherein the mounting plate couples the tubular unit to the lower portion of the housing”.
However, Patrick teaches “wherein the mounting plate couples the tubular unit to the lower portion of the housing (paragraph 60)”.
It would have been obvious at the application was effectively filed for one of ordinary skill in the art to modify the method of Gabrius by using the mounting plate of Patrick in order to mount the LED assembly and associated drivers to the base (Patrick paragraph (60)”.
With respect to claim 14:	Gabrius does not teach “wherein the tubular unit extends normally from an upper surface of the mounting plate”.
Patrick teaches “wherein the tubular unit extends normally from an upper surface of the mounting plate (see Figs. 4, 5, 8)”.
It would have been obvious at the application was effectively filed for one of ordinary skill in the art to modify the method of Gabrius by using the mounting plate of Patrick in order to mount the LED assembly and associated drivers to the base (Patrick paragraph (60)”.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrius and Patrick as applied to claims 11-14 above, and further in view of Walker et al. (US 7,810,968 B1).
With respect to claim 15:	Gabrius and Patrick teach “The method according to claim 14”.
Gabrius and Patrick do not specifically teach “wherein securing the mounting plate of the LED assembly to the legacy base comprises engaging tabs of the mounting plate with receivers in the legacy base”.
However, Walker teaches “wherein securing the mounting plate of the LED assembly to the legacy base comprises engaging tabs of the mounting plate with receivers in the legacy base (column 4 lines 31-38)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the method of Patrick with the tabbed mounting plate of Walker in order to allow a tool-less installation (Walker column 4 lines 31-38).
With respect to claim 16:	Gabrius does not teach “wherein the mounting plate further comprises a second mounting plate that extends perpendicularly from an underside of the mounting plate, wherein a power source for the one or more light emitting diodes is located on the second mounting plate”.
However, Patrick teaches “wherein the mounting plate further comprises a second mounting plate that extends perpendicularly from an underside of the mounting plate (450), wherein a power source for the one or more light emitting diodes is located on the second mounting plate (455)”.

With respect to claim 17:	Gabrius does not teach “wherein the second mounting plate is positioned inside a circular opening defined by the legacy base”.
Patrick teaches “wherein the second mounting plate is positioned inside a circular opening defined by the legacy base (see Fig. 8)”.
It would have been obvious at the time the application was effectively filed to further modify the assembly of Gabrius in view of Pickard with the second mounting plate in the legacy base of Patrick in order to mount the LED’s drivers thereto (Patrick paragraph 49).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875